Per Curiam,
This appeal is from the same decree as Andrew’s Appeal, just recorded. [Reported above, page 126.] The first and second assignments allege that the master erred in not *702charging Thompson Bell with the sum of $7,000 as the balance of his subscription unpaid, instead of with the sum of $4,000. The third assignment alleges error in the decree of the court based upon this finding of the master. We have nothing before us which would justify us in reversing the master upon this point. The supplemental bill by which Bell was made a party defendant charged him with owing $4,000 on his subscription. The books of the Company credit him with $3,000 on “bond account,” and if the fact be that the corporation was insolvent from the first, yet it was doing business, and there is nothing to show that Bell or the board of directors knew of the insolvency. It may be that Bell should be charged with the whole of the $4,000, but it has not been made clear. The motion to amend the biü after final decree was properly disallowed.
Decree affirmed and appeal dismissed at the cost of the appellant.